Citation Nr: 0207067	
Decision Date: 06/28/02    Archive Date: 07/03/02

DOCKET NO.  99-24 667	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for 
low back pain, status post laminectomy, for the period from 
January 5, 1994 through November 28, 2001.

2.  Entitlement to an evaluation in excess of 40 percent for 
low back pain, status post laminectomy, for the period 
starting on November 29, 2001.

3.  Entitlement to service connection for a cervical spine 
disorder, to include as secondary to the veteran's service-
connected low back pain, status post laminectomy.


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty form January 1967 to 
October 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama in March 1995 and April 1999.  The Board 
remanded this case back to the RO for further development in 
May 2001, and the case has since been returned to the RO.

During the pendency of this appeal, the veteran's evaluation 
for low back pain was increased twice.  In an August 1996 
rating decision, the RO increased this evaluation from 10 
percent to 20 percent, effective from January 5, 1994 (the 
date of the veteran's current claim).  In an April 2002 
rating decision, the RO increased this evaluation to 40 
percent, effective from November 29, 2001.  Both the 20 
percent and 40 percent evaluations represent less than the 
maximum available under applicable diagnostic criteria and, 
therefore, remain at issue on appeal.  See AB v. Brown, 6 
Vet. App. 35, 38 (1993).





FINDINGS OF FACT

1.  All relevant evidence necessary to render a decision on 
the veteran's claims has been obtained by the RO, and the RO 
has notified him of the type of evidence needed to 
substantiate his claims.

2.  From January 5, 1994 through November 28, 2001, the 
veteran's low back disorder was no more than moderate in 
degree, with pain only at the extremes of motion.

3.  Evidence dated on and after November 29, 2001 reflects 
that the veteran's low back disorder is productive of 
moderate limitation of motion, pain with motion, and no 
evidence of tenderness or spasm.

4.  The veteran's claimed cervical spine disorder has not 
been shown to be etiologically related to either service or 
the veteran's service-connected low back disorder.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent 
for low back pain, status post laminectomy, for the period 
from January 5, 1994 through November 28, 2001 have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 4.71a, 
Diagnostic Code 5295 (2001); 66 Fed. Reg. 45630-45632 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. § 3.159).

2.  The criteria for an evaluation in excess of 40 percent 
for low back pain, status post laminectomy, for the period 
beginning on November 29, 2001 have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 
5295 (2001); 66 Fed. Reg. 45630-45632 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159).

3.  A cervical spine disorder was not incurred or aggravated 
during service or as secondary to the veteran's service-
connected low back pain, status post laminectomy.  38 
U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107 (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2001); 
66 Fed. Reg. 45630-45632 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. § 3.159).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties of the VA

Initially, the Board finds that all relevant facts have been 
properly developed in regard to the veteran's claims, and no 
further assistance is required in order to comply with the 
VA's statutory duty to assist him with the development of 
facts pertinent to his claims.  See 38 U.S.C.A. § 5103A (West 
Supp. 2001); 66 Fed. Reg. 45630-45632 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159).  Specifically, the 
RO has obtained records corresponding to medical treatment 
reported by the veteran and has afforded him comprehensive VA 
examinations addressing the nature, extent, and etiology of 
his claimed disorders.  The Board also notes that, while the 
RO complied with the Board's May 2001 remand request that it 
contact a specific private doctor (who had treated the 
veteran in the past) for an opinion as to the etiology of the 
veteran's claimed cervical spine disorder, no response was 
ever received from this doctor.

The VA's duty to notify the veteran of the evidence necessary 
to substantiate his claims has also been met, as the RO 
informed him of the need for such evidence in multiple 
Statements of the Case and Supplemental Statements of the 
Case.  See 38 U.S.C.A. § 5103 (West 1991 & Supp. 2001).  
Specifically, the RO has notified the veteran of the relevant 
regulations and has indicated factual scenarios in which the 
benefits sought on appeal would be granted.

Given that the actions by the RO reflect fundamental 
compliance with the newly enacted provisions of 38 U.S.C.A. 
§§ 5103 and 5103A, the Board finds that the veteran's appeal 
will not be adversely affected merely because the RO 
developed this appeal prior to, and did not inform him of, 
the enactment of the new provisions.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993); see also Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on the VA with no 
benefit flowing to the veteran are to be avoided).

II.  Entitlement to increased evaluations for low back pain

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities.  
Ratings are based on the average impairment of earning 
capacity.  Individual disabilities are assigned separate 
diagnostic codes.  See 38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. § 4.1 (2001).  In cases where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, as here, it is the present 
level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7 (2001).

In a December 1974 rating decision, the Atlanta, Georgia VARO 
initially granted service connection for lumbosacral strain 
on the basis of service medical records showing this 
diagnosis.  A 10 percent evaluation was assigned, effective 
from June 1974.

During his September 1994 VA orthopedic examination, the 
veteran reported "slight improvement" in his low back pain 
following a 1986 laminectomy, but he also described limited 
activity.  The examination revealed "moderately limitation" 
of forward bending and side movement of the back, with no 
specific findings listed.  X-rays revealed anterior and 
lateral osteophytes of L3 and L4, and a diagnosis of low back 
pain, status post laminectomy, and possible osteoarthritis of 
the lumbosacral spine was rendered.

In an August 1996 rating decision, the RO increased the 
veteran's disability evaluation for lumbosacral strain to 20 
percent, effective from January 5, 1994.

The claims file includes a February 1998 statement from a 
private doctor, who noted that, over the last eleven years, 
the veteran had experienced increased limitation with 
mobility of the lumbar spine and had been requested not to 
lift over 15 pounds repetitively or 25 pounds at any one 
time.  The veteran had also been encouraged to decrease 
bending, stooping, squatting, lifting, and driving.  This 
doctor opined that "I would place [the veteran's] disability 
rating at least 30%, and possibly higher than the 20% that he 
has been rated in the past," reflecting "the ongoing pain 
and decreased mobility of the neck and lower lumbar spine."  

A VA spine examination was conducted in October 1998, during 
which the veteran complained of difficulty with prolonged 
sitting and standing and an inability to do physical work due 
to flare-ups.  Range of motion testing revealed lumbosacral 
spine flexion to 70 degrees, extension to 30 degrees, and 
bilateral lateral flexion and rotation to 35 degrees.  On 
these motions, pain would be present with 60 degrees of 
flexion, 25 degrees of extension, and 30 degrees of bilateral 
lateral flexion and rotation.  X-rays of the lumbosacral 
spine were described as being within normal limits, and a 
diagnosis of chronic low back pain, with normal x-rays 
findings, was rendered.  

During his February 2001 VA Video Conference hearing, the 
veteran reported that he was taking medication for his back 
pain and that this pain would radiate into his right lower 
extremity.

The veteran underwent a further VA spine examination on 
November 29, 2001, during which he reported that he had lost 
"no time from work" as a result of his neck and low back 
problems.  The examination revealed lumbosacral spine flexion 
to 55 degrees, extension to 25 degrees, left lateral bending 
to 25 degrees, left lateral rotation to 35 degrees, right 
lateral bending to 15 degrees, and right lateral rotation to 
30 degrees.  There was no evidence of spinal tenderness, 
spasm, postural abnormalities, or fixed deformity.  X-rays of 
the lumbosacral spine revealed minute areas of osteophyte 
formation anteriorly, with no other findings.  The examiner 
opined that the veteran's lumbosacral spine disorder was 
"mild to moderate severe" in degree.  

In view of the noted VA examination results, the RO 
recharacterized the issue on appeal as low back pain, status 
post laminectomy, and increased the veteran's evaluation for 
this disability to 40 percent, effective from November 29, 
2001.  This evaluation has since remained in effect.

The RO has evaluated the veteran's lumbosacral strain under 
38 C.F.R. § 4.71a, Diagnostic Code 5295 (2001).  Under this 
section, a 20 percent evaluation is warranted for lumbosacral 
strain with muscle spasm on extreme forward bending and loss 
of lateral spine motion, unilateral, in the standing 
position.  A maximum 40 percent evaluation is in order in 
severe cases, with listing of the whole spine to the opposite 
side, positive Goldthwaite's sign, marked limitation of 
forward bending in the standing position, loss of lateral 
motion with osteoarthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.

As to the period from January 5, 1994 through November 28, 
2001, the Board observes that the veteran had no more than 
moderate limitation of motion of the lumbosacral spine, with 
only marginally increased limitation of motion due to pain 
(e.g., pain on flexion only from 60 to 70 degrees).  See 38 
C.F.R. §§ 4.40, 4.45 (2001); see also DeLuca v. Brown, 8 Vet. 
App. 202, 204-07 (1996).  The Board is cognizant of the 1998 
private doctor's statement, reflecting that perhaps a 30 
percent evaluation would be more appropriate than the 
assigned 20 percent evaluation.  However, this doctor 
indicated that he was discussing a disability encompassing 
both the neck and low back, and service connection is not in 
effect for a neck disorder.  As such, and in view of the 
other evidence dated from January 5, 1994 through November 
28, 2001, the Board finds that a higher evaluation is not 
warranted under Diagnostic Code 5295 for this period. 

Furthermore, the Board finds that, for the period from 
January 5, 1994 through November 28, 2001, there was no 
evidence of residuals of a vertebral fracture with 
demonstrable deformity of the vertebral body (warranting an 
additional 10 percent under Diagnostic Code 5286); favorable 
ankylosis of the lumbar spine (40 percent under Diagnostic 
Code 5289); severe limitation of motion of the lumbar spine 
(40 percent under Diagnostic Code 5292); or severe 
intervertebral disc syndrome, characterized by recurring 
attacks with intermittent relief (40 percent under Diagnostic 
Code 5293).  In short, there is no basis for an evaluation in 
excess of 20 percent for the veteran's low back disorder for 
the period from January 5, 1994 through November 28, 2001.

As to the evidence dated on and after November 29, 2001, the 
Board notes that Diagnostic Code 5295 does not provide for an 
evaluation in excess of the currently assigned 40 percent 
evaluation.  Moreover, there is no evidence of residuals of a 
vertebral fracture with demonstrable deformity of the 
vertebral body (warranting an additional 10 percent under 
Diagnostic Code 5286); unfavorable ankylosis of the lumbar 
spine (50 percent under Diagnostic Code 5289); or pronounced 
intervertebral disc syndrome, with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc, with little intermittent relief (60 percent under 
Diagnostic Code 5293).  The Board finds that the currently 
assigned 40 percent evaluation adequately contemplates such 
current symptoms as moderate limitation of motion, objective 
evidence of pain on motion, and an absence of tenderness or 
spasm.  See 38 C.F.R. §§ 4.40, 4.45 (2001).

Overall, the evidence of record does not support either an 
evaluation in excess of 20 percent for the veteran's low back 
disorder for the period from January 5, 1994 through November 
28, 2001 or an evaluation in excess of 40 percent for the 
period beginning on November 29, 2001.  As such, the 
veteran's claims for those benefits must be denied.  In 
reaching this determination, the Board acknowledges that the 
VA is statutorily required to resolve the benefit of the 
doubt in favor of the veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.  However, that doctrine is 
not applicable in this case because the preponderance of the 
evidence is against the veteran's claims.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b) 
(West 1991 & Supp. 2001). 

The Board has based its decision in this case upon the 
applicable provisions of the VA's Schedule for Rating 
Disabilities.  The veteran has submitted no evidence showing 
that his service-connected low back disorder has markedly 
interfered with his employment status beyond that 
interference contemplated by the assigned evaluations, and 
there is also no indication that this disorder has 
necessitated frequent periods of hospitalization during the 
pendency of this appeal.  As such, the Board is not required 
to remand this matter to the RO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1) (2001), which concern the 
assignment of an extra-schedular evaluation in 
"exceptional" cases.  See Bagwell v. Brown, 9 Vet. App. 
337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 94-95 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

III.  Entitlement to service connection for a cervical spine 
disorder

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303(a) (2001).  
For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (2001).  Service connection may also be granted for 
any disease diagnosed after discharge when all of the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2001).  

Certain chronic diseases, including arthritis, may be 
presumed to have been incurred during service if manifested 
to a compensable degree within one year of separation from 
active military service.  38 U.S.C.A. §§ 1112, 1113 (West 
1991 & Supp. 2001); 38 C.F.R. §§ 3.307, 3.309 (2001).  
Additionally, a disability which is proximately due to, or 
results from, another disease or injury for which service 
connection has been granted shall be considered a part of the 
original condition.  38 C.F.R. § 3.310(a) (2001).  
Specifically, when aggravation of a disease or injury for 
which service connection has not been granted is proximately 
due to, or the result of, a service-connected condition, the 
veteran shall be compensated for the degree of disability 
over and above the degree of disability existing prior to the 
aggravation.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).

In this case, the veteran's service medical records are 
entirely negative for neck symptomatology, as are the VA 
examinations conducted prior to 1992.  The earliest evidence 
of a cervical spine disability is the report of a magnetic 
resonance imaging study (MRI) conducted in May 1992, which 
revealed central disc herniation from C3-C4 through C6-C7 and 
relative right neural foraminal narrowing possibly present at 
C5-C6 and C6-C7.  

In a February 1998 statement, a private neurosurgeon noted 
that the veteran underwent an anterior cervical diskectomy of 
C5-C6, with fusion for a herniated disc, in July 1996.  This 
doctor further noted the veteran's back disability evaluation 
should be increased and that "[t]his increase in rating 
reflects the ongoing pain and decreased mobility of the neck 
and lower lumbar spine which accompanies the herniated disc 
which have required two operations."  

The veteran's October 1998 VA spine examination revealed 
chronic neck pain secondary to spondylosis of C3-C4 and 
congenitally blocked vertebrae of C5-C6, but no further 
information was provided as to the etiology of this disorder.

In an April 2001 statement, a private doctor noted that the 
veteran had extensive cervical spondylosis that constituted 
"a very similar situation to the lower back, which he has 
had problems with previously and continues to have 
intermittent difficulties."

Following the Board's May 2001 remand, a second VA spine 
examination was conducted, this time by an examiner who had 
an opportunity to review his claims file.  This examiner made 
references to the veteran's history and diagnosed nerve root 
compression on the right, probably at the C5-C6 level.  
However, the examiner further opined that "it is not as 
likely that the disorder of the cervical spine is in any way 
etiologically or causally related or was aggravated by" the 
service-connected low back disorder.

In this case, the Board observes that the February 1998 and 
April 2001 private doctors' statements reflect that the 
veteran's lumbar spine and cervical spine disabilities have 
concurrent symptoms and are similar in terms of 
symptomatology.  The February 1998 statement appears to 
suggest that these disabilities contribute to a substantial 
overall disability picture.  However, neither doctor provided 
further insight as to whether either incurrence or 
aggravation of the veteran's cervical spine disability was 
due to his low back disability.  By contrast, the November 
2001 VA examination report contains an unambiguous opinion, 
based on a claims file review and current examination 
results, that the two disabilities are not causally related.  
Given the definite nature of this VA opinion and the fact 
that it was based on a thorough claims file review, the Board 
is inclined to accord it substantially more probative value 
than the two aforementioned private medical reports.  See 
Wensch v. Principi, 15 Vet. App. 362, 367 (2001) (it is not 
error for the Board to favor the opinion of one competent 
medical expert over that of another when an adequate 
statement of reasons and bases is provided).

The only other evidence of record supporting the veteran's 
claim is his own lay opinion, as set forth in his December 
2001 VA Video Conference hearing testimony.  During this 
hearing, he asserted that his neck pain was directly related 
to his low back pain.  However, the veteran has not been 
shown to possess the requisite training, credentials, or 
other expertise needed to render a competent opinion as to 
medical causation.  See Routen v. Brown, 10 Vet. App. 183, 
186 (1997), aff'd, 142 F.3d 1434 (Fed. Cir. 1988); YT v. 
Brown, 9 Vet. App. 195, 201 (1996); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).  As such, his lay opinion does 
not constitute competent medical evidence and lacks probative 
value.

Overall, the competent medical evidence of record does not 
support the finding that the veteran's cervical spine 
disorder was incurred as a result of service or either 
incurred or aggravated as secondary to his service-connected 
low back disorder.  Therefore, the preponderance of the 
evidence is against the veteran's claim for this disability, 
and the claim must be denied.  Again, as the preponderance of 
the evidence is against the veteran's claim, the provisions 
of 38 U.S.C.A. § 5107(b) (West 1991 & Supp. 2001) are not 
applicable.


ORDER

The claim of entitlement to an evaluation in excess of 20 
percent for low back pain, status post laminectomy, for the 
period from January 5, 1994 through November 28, 2001 is 
denied.

The claim of entitlement to an evaluation in excess of 40 
percent for low back pain, status post laminectomy, for the 
period starting on November 29, 2001 is denied.

The claim of entitlement to service connection for a cervical 
spine disorder, to include as secondary to the veteran's 
service-connected low back pain, status post laminectomy, is 
denied.



		
	JEFF MARTIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

